Orders, entered' January 24, 1969 and February 25, 1969, unanimously affirmed, with $30 costs and disbursements to the respondents. Although CPLR 7503 (subd. [c]) may be applied to preclude the petitioner’s application to stay arbitration (Matter of Allstate Ins. Co. [Ness], 32 A D 2d 912), the majority also conclude that the motorized bicycle was an automobile and a motor vehicle embraced within the terms of the uninsured motorist’s indefimification indorsement. (See Matter of Askey [General Acc. Fire & Life Assur. Corp.], 30 A D 2d 632, affd. 24 N Y 2d 937.) Concur — Eager, J. P., Capozzoli, Nunez and Maeken, JJ.; Tilzer, J. votes to affirm on constraint of Matter of Allstate Ins. Co. v. Ness (32 A D 2d 912), and Cosmopolitan Mut. Life Ins. Co. v. Moliere (31 A D 8d 924).